Exhibit CONTACT: Julie LoriganVice President, Investor Relations(781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media RelationsBerns Communications Group(212) 994-4660 TALBOTS ANNOUNCES FOURTH QUARTER SALES RESULTS -Updates 2007 Fourth Quarter and Full Year Outlook -Company Outlines Specific Initiatives to Achieve Profitability in Fiscal -Goal to Reduce Cost Structure by Minimum of $100 million by End of Fiscal HINGHAM, MA, February 6, 2008 – The Talbots, Inc. (NYSE: TLB) today announced sales for the thirteen weeks ended February 2, 2008 and commented on its outlook for the fourth quarter. The Talbots, Inc. also outlined the major initiatives it is implementing to achieve profitability on continuing operations in 2008, driven by management actions to strengthen the Company’s brands through improved products, build its new and existing customer base through targeted strategic investments, establish greater operating efficiencies and significantly streamline its cost structure. Total Company sales for the thirteen weeks ended February 2, 2008 were $587 million, versus reported sales of $638 million for the fourteen weeks ended February 3, 2007. By brand, retail store sales were $388 million for Talbots compared to $433 million a year ago, and $86 million for J. Jill compared to $91 million a year ago.Consolidated direct marketing sales for the recent period, including catalog and Internet, were $113 million compared to $114 million a year ago. Consolidated comparable store sales declined 6.0% for the latest thirteen-week period.
